Citation Nr: 0102240	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral occlusion 
of the ear canals with cerumen.

2.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for cervical strain for the period from 
November 1, 1997, to April 2, 1999.

3.  Entitlement to the assignment of a compensable evaluation 
for cervical strain since April 3, 1999.  

4.  Entitlement to the assignment of a compensable evaluation 
for overuse syndrome of the right shoulder for the period 
from November 1, 1997, to April 2, 1999.

5.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for overuse syndrome of the right shoulder 
since April 3, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1986 until October 
1997 with 9 years, 3 months, and 9 days of prior active 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for bilateral occlusion of the ear canals with 
cerumen as not well grounded and granted service connection 
for cervical strain, claimed as neck and right shoulder pain.  
A 10 percent rating was assigned, effective November 1, 1997, 
for the cervical strain disability.  In an August 1999 rating 
decision, the disability evaluation for cervical strain was 
reduced to 0 percent, effective April 3, 1999, and service 
connection for overuse syndrome of the right shoulder was 
granted.  A 0 percent rating was assigned for the service-
connected right shoulder disorder, effective November 1, 
1997, and that rating was increased to 10 percent, effective 
April 3, 1999.

The Board notes that the veteran had also initiated appeals 
as to other issues, namely the initial evaluations assigned 
for left shoulder impingement syndrome, traumatic arthritis 
of the right middle finger, and reactive airway disease, and 
entitlement to service connection for bilateral hearing loss, 
residuals of a left knee injury, contact dermatitis, left and 
right ankle disability, and tinea cruris adjudicated in the 
April 1998 rating action.  However, by written statement 
dated in September 1999, the veteran withdrew his appeals as 
to those claims.  38 C.F.R. § 20.204(a) (2000).
 
The veteran also initiated an appeal on the issues of 
entitlement to service connection for a right elbow disorder, 
mouth lesions, bilateral foot fungus, and pes planus.  
Service connection for degenerative joint disease of the 
right elbow; a scar, status post excision of a lower inner 
lip cyst; onychomycosis, tinea pedis, and dermatophytosis; 
and pes planus was granted in an August 1999 rating decision.  
Since that decision constituted a full grant of the benefit 
sought on appeal as to those issues, and since there is no 
further evidence of disagreement by the veteran on those 
issues, they will not be addressed here by the Board.

In the September 1999 VA Form 9, the veteran raised the issue 
of service connection for tinnitus.  This is referred to the 
RO for appropriate development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

As regards the claim for bilateral occlusion of the ear 
canals with cerumen, the Board advises the appellant that in 
order for a grant of service connection, there must be a 
diagnosed or identifiable underlying malady or condition.  In 
order for him to prevail, the record must contain competent 
evidence that bilateral occlusion of the ear canals with 
cerumen in and of itself constitutes a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The veteran reported in the September 1999 substantive appeal 
that he was receiving right shoulder treatment at the VA 
Outpatient Clinic in Orlando, Florida.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In regard to the cervical spine, the Board finds that the 
veteran should have another VA examination.  The examiner 
must describe how pain and tenderness and other factors limit 
the function of the cervical spine.  The doctors should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the cervical 
spine is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran appealed the initial disability evaluations 
assigned for the right shoulder and cervical spine 
disabilities.  Consequently, the RO should phrase this issue 
in the supplemental statement of the case (SSOC) as dictated 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his claimed disability manifested by 
bilateral occlusion of the ear canals 
with cerumen as well as his cervical 
strain, and right shoulder disorder(s) 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence.  In particular, 
the RO should request copies of treatment 
records from the VA facility in Orlando, 
Florida.  All records obtained should be 
associated with the claims file.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought, 
should notify him of its efforts, and 
should describe any further action to be 
taken in this regard.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected cervical spine 
disability.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM of 
the cervical spine in degrees.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain or instability.  In this 
regard, the examiner should specifically 
indicate whether there is any pain and 
whether there is likely to be additional 
impairment of the cervical spine caused 
by any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; 
(4) incoordination.  The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of cervical spine during flare-ups or 
when repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (functional loss may be due to 
pain, supported by adequate pathology.)  
The factors upon which the opinions are 
based must be set forth in detail.  The 
report of the examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
The issue of entitlement to service 
connection for a disorder manifested by 
bilateral occlusion of the ear canals with 
cerumen should be readjudicated on the 
merits.  The issues of higher staged ratings 
for his service-connected cervical strain and 
right shoulder disorders should be 
readjudicated with consideration of 
Fenderson.  Then, the RO should issue an SSOC 
to the appellant on the issues on appeal 
which sets forth the evidence received by the 
RO since the SOC was issued.  The appellant 
and his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



